PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,640,786
Issue Date: February 04, 2014
Application No. 12/909,653
Filing or 371(c) Date: October 21, 2010
Attorney Docket No. 176.57-US-U1     

:
:
:
:	DECISION ON PETITION
:
:


This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 30, 2022.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted rate.  

The Office received $2380 for the fee deficiency payment on June 30, 2022.  The 7 ½ year maintenance fee of $1880 was paid on July 29, 2021.  However, the fee deficiency is $1880.  Petitioner may request for a refund of $500 by writing to Mail Stop 16 at the above address.  A copy of this decision should accompany petitioner’s request.

Inquiries related to this communication should be directed to Tamie Jarrett at (571) 270-1309. 


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist